Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
 
Claim Status
Claims 1, 3-7, 9-13 and 15-19 are pending.  

Allowable Subject Matter
Claims 4-6, 10-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subject to resolving the issues under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
4.  The translation system of claim 1, wherein the neural network system is trained with an attention mechanism that provides a soft alignment to source sentence words at each decoder step.
5. The translation system of claim 1, wherein the operations further comprise

6. The translation system of claim 1, wherein the operations further comprise
training the neural network system using, individually or in combination, a training algorithm that utilizes meta information associated with one of a training pair of a source language sentence and an associated target language human translation, and a document or corpus of such training pairs.
10. The method of claim 7, further comprising^ training the neural network system with an attention mechanism to provide a soft alignment to source sentence words at one or more decoder operations.
11. The method of claim 7, further comprising: merging information from a last recurrent neural network decoder state, a last decoded word embedding, a current context or attention vector, and a vector representation of the meta information to generate at least part of the output.
12. The method of claim 7, further comprising^ training the neural network system using, individually or in combination, a training algorithm that utilizes meta information associated with one or more of a training pair of a source language sentence and an associated target language human translation, and a document or corpus of such training pairs.
16. The medium of claim 13, wherein the operations further comprise: training the neural network system with an attention mechanism to provide a soft alignment to source sentence words at one or more decoder operations.
17. The medium of claim 13, wherein the operations further comprise: 

18. The medium of claim 13, wherein the operations further comprise: 
training the neural network system using, individually or in combination, a training algorithm that utilizes meta information associated with one or more of a training pair of a source language sentence and an associated target language human translation, and a document or corpus of such training pairs.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9-13 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.       

Issue 1:
inputting text to a neural network system, the input text comprising at least one source word in a source language which is translatable into two or more target words in a target language different from the source language:
Specification discloses:
[0055] The following disclosure is structured as follows. An introduction to (NMT) technology is followed by a description in more detail of how category or topic or any other meta-information can be used in (NMT). Experimental results are presented on the two translation tasks mentioned above, namely the established TED talk German-to-English spoken language translation task and the e-commerce English-French translation task.
Clearly, the specification does not teach or fairly suggest translating a source word in a source language into two or more target words in a target language different from the source language:

selecting, using the neural network system, a target word from the two or more target words of the target language based at least in part on the meta information; and
Specification discloses:
[0060] FIG. 6 illustrates a topic-aware encoder-decoder model 600, in accordance with an example embodiment. In the (NMT) decoder, the topic membership vector is entered into a readout layer (700 in FIG. 7) in each recurrent step to enhance word selection. As shown in FIG. 6, a topic membership vector l (402) is fed into an (NMT) decoder 404 as an additional input 
Clearly the specification does not teach or fairly suggest selecting a target word from the two or more target words of the target language using the neural network system.  Furthermore, since per Issue 1, two or more target words in a target language different from the source language are not created, one of ordinary skill in the art would not be able to select a target word from the two or more target words.  
  
Issue 3:  
delivering an output of the neural network system comprising a translation of the input text comprising the selected target word from the two or more target words, wherein the translation that is generated based at least in part on the meta information.
Specification discloses:
[0076] Thus, in one example, a neural machine translation system is provided for translating text. The system may comprise processors, and a memory storing instructions that, when executed by at least one processor among the processors, cause the system to perform certain operations. The operations may comprise, at least, obtaining a text as an input to a neural network system, supplementing the input text with meta information as an extra input to the neural network system, and delivering an output of the neural network system to a user as a translation of the input text, leveraging the meta information for translation.
Clearly, the above does not teach or fairly suggest an output selected from the two or more target words. 
Claims 3-6 do not correct the deficiencies of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagat (US 9,684,653) in view of Chan (US 6,604,101) in view of Hsiao (US 9,875,258) and further in view of Abdel-Moneim (US 2002/013 8455), hereafter Pub ‘455. 
Regarding claim 1, Bhagat discloses:
processors; and a memory storing instructions that, when executed by at least one processor among the processors, cause the translation system to perform operations comprising, at least:
Bhagat, abstract, Product information may be utilized to create a translation dictionary. The translation dictionary may then be utilized to translate search queries from a foreign language to the primary language that is utilized to provide an online e-commerce marketplace. The translated search queries may then be utilized to perform a search of a product catalog maintained by the online e-commerce marketplace. The translation dictionary created with the product information might also be utilized to translate resources, such as Web site resources, to verify the translation of the resources, and to perform other functionality.
Bhagat, col 17, lines 50-65, In addition to the mass storage device 1012 described above, the computer 1000 might have access to other computer-readable media to store and retrieve information, such as program modules, data structures, or other data. It should be 

inputting text to a neural network system, the input text comprising at least one source word in a source language which is translatable into two or more target words in a target language different from the source language:
	Chan, col 3, lines 5-10, Systems have also been developed which attempt to transform a query input by the user in the native language also referred to as source language into a resulting language also referred to as a target language and provide as many translations as possible in the target language. The idea is to have such a transformed query ready for use in any of the available information retrieval systems..

inputting meta information corresponding to the input text to the neural network system, the meta information comprising a product category of an electronic commerce listing, a topic of the electronic commerce listing, or both;
Hsiao, claim 1, A computer-implemented method, comprising: obtaining an image by a camera of a computing device, the image including a representation of an object; analyzing the image to determine a product category associated with the object; analyzing the image using a classifier algorithm to determine a first term representing a first visual characteristic of the image; analyzing the image using the classifier algorithm with the first term to determine a 

selecting, using the neural network system, a target word from the two or more target words of the target language based at least in part on the meta information; and
	Pub ‘455, claim 1. A customer acquisition server, comprising: a neural network-based decision engine that automatically generates queries and selects a preferred product as a function of responses to the queries.

delivering an output of the neural network system comprising a translation of the input text 
	Chan, col 6, lines 1-20, According to a preferred embodiment of the present invention, the dialectally standardized output for the identified keyword is input 126 into the translator. The translator translates the standardized keyword into an equivalent in a target language and gives 

comprising the selected target word from the two or more target words, 
	Pub ‘455, claim 1. A customer acquisition server, comprising: a neural network-based decision engine that automatically generates queries and selects a preferred product as a function of responses to the queries.

wherein the translation that is generated based at least in part on the meta information.
	Bhagat, col 9, lines 55-65, The translation dictionary creation module 302 may create the translation dictionary 304 using product information from products in a variety of product categories. A translation dictionary 304 created in this way can be utilized to translate search queries for products in different product categories. In another embodiment, the translation dictionary creation module 302 creates separate translation dictionaries 304 for each product category. In this embodiment, a translation dictionary 304 for a product category is created using 
	Regarding claim 7, the combination of Bhagat, Chan, Hsiao and Pub ‘455 discloses: 
inputting text to a neural network system, the input text comprising at least one source word in a source language which is translatable into two or more target words in a target language different from the source language:
	Chan, col 3, lines 5-10, Systems have also been developed which attempt to transform a query input by the user in the native language also referred to as source language into a resulting language also referred to as a target language and provide as many translations as possible in the target language. The idea is to have such a transformed query ready for use in any of the available information retrieval systems..

inputting meta information corresponding to the input text to the neural network system, the meta information comprising a product category of an electronic commerce listing, a topic of the electronic commerce listing, or both;
Hsiao, claim 1, A computer-implemented method, comprising: obtaining an image by a camera of a computing device, the image including a representation of an object; analyzing the image to determine a product category associated with the object; analyzing the image using a classifier algorithm to determine a first term representing a first visual characteristic of the image; analyzing the image using the classifier algorithm with the first term to determine a second term representing a second visual characteristic of the image, the second term including one or more words; determining that the one or more words of the second term is a sequence of product category and the sequence of words; determining a set of search results corresponding to the search string query; and displaying the set of search results with the one or more refinements and the one or more key words for the product category on the computing device, the one or more refinements and the one or more key words configured to be selectable by a user of the computing device, the search string query being configured to be editable by the user in response to a selection of one of the one or more refinements and the one or more key words.

selecting, using the neural network system, a target word from the two or more target words of the target language based at least in part on the meta information; and
	Pub ‘455, claim 1. A customer acquisition server, comprising: a neural network-based decision engine that automatically generates queries and selects a preferred product as a function of responses to the queries.

delivering an output of the neural network system comprising a translation of the input text 
	Chan, col 6, lines 1-20, According to a preferred embodiment of the present invention, the dialectally standardized output for the identified keyword is input 126 into the translator. The translator translates the standardized keyword into an equivalent in a target language and gives an output in the target language 130, such target language having been pre-selected by the user prior to the translation stage. In one embodiment, a pre-determined target language can be 

comprising the selected target word from the two or more target words, 
	Pub ‘455, claim 1. A customer acquisition server, comprising: a neural network-based decision engine that automatically generates queries and selects a preferred product as a function of responses to the queries.

wherein the translation that is generated based at least in part on the meta information.
	Bhagat, col 9, lines 55-65, The translation dictionary creation module 302 may create the translation dictionary 304 using product information from products in a variety of product categories. A translation dictionary 304 created in this way can be utilized to translate search queries for products in different product categories. In another embodiment, the translation dictionary creation module 302 creates separate translation dictionaries 304 for each product category. In this embodiment, a translation dictionary 304 for a product category is created using only product information from that product category. Searches for products within each category 
	Regarding claim 13, the combination of Bhagat, Chan, Hsiao and Pub ‘455 discloses:
inputting text to a neural network system, the input text comprising at least one source word in a source language which is translatable into two or more target words in a target language different from the source language:
	Chan, col 3, lines 5-10, Systems have also been developed which attempt to transform a query input by the user in the native language also referred to as source language into a resulting language also referred to as a target language and provide as many translations as possible in the target language. The idea is to have such a transformed query ready for use in any of the available information retrieval systems.

inputting meta information corresponding to the input text to the neural network system, the meta information comprising a product category of an electronic commerce listing, a topic of the electronic commerce listing, or both;
Hsiao, claim 1, A computer-implemented method, comprising: obtaining an image by a camera of a computing device, the image including a representation of an object; analyzing the image to determine a product category associated with the object; analyzing the image using a classifier algorithm to determine a first term representing a first visual characteristic of the image; analyzing the image using the classifier algorithm with the first term to determine a second term representing a second visual characteristic of the image, the second term including one or more words; determining that the one or more words of the second term is a sequence of words describing visual characteristics associated with the object, the sequence of words 

selecting, using the neural network system, a target word from the two or more target words of the target language based at least in part on the meta information; and
	Pub ‘455, claim 1. A customer acquisition server, comprising: a neural network-based decision engine that automatically generates queries and selects a preferred product as a function of responses to the queries.

delivering an output of the neural network system comprising a translation of the input text 
	Chan, col 6, lines 1-20, According to a preferred embodiment of the present invention, the dialectally standardized output for the identified keyword is input 126 into the translator. The translator translates the standardized keyword into an equivalent in a target language and gives an output in the target language 130, such target language having been pre-selected by the user prior to the translation stage. In one embodiment, a pre-determined target language can be selected as a default target language. The output so obtained in the target language is then fed 

comprising the selected target word from the two or more target words, 
	Pub ‘455, claim 1. A customer acquisition server, comprising: a neural network-based decision engine that automatically generates queries and selects a preferred product as a function of responses to the queries.

wherein the translation that is generated based at least in part on the meta information.
	Bhagat, col 9, lines 55-65, The translation dictionary creation module 302 may create the translation dictionary 304 using product information from products in a variety of product categories. A translation dictionary 304 created in this way can be utilized to translate search queries for products in different product categories. In another embodiment, the translation dictionary creation module 302 creates separate translation dictionaries 304 for each product category. In this embodiment, a translation dictionary 304 for a product category is created using only product information from that product category. Searches for products within each category are then translated using the translation dictionary 304 that was created using product information for products in the category.

wherein the input text and the meta information are received from a client device, and wherein the output of the neural network system is delivered to the client device.
	Chan, col 3, lines 5-10, Systems have also been developed which attempt to transform a query input by the user in the native language also referred to as source language into a resulting language also referred to as a target language and provide as many translations as possible in the target language. The idea is to have such a transformed query ready for use in any of the available information retrieval systems.  
Hsiao, claim 1, A computer-implemented method, comprising: obtaining an image by a camera of a computing device, the image including a representation of an object; analyzing the image to determine a product category associated with the object; analyzing the image using a classifier algorithm to determine a first term representing a first visual characteristic of the image; analyzing the image using the classifier algorithm with the first term to determine a second term representing a second visual characteristic of the image, the second term including one or more words; determining that the one or more words of the second term is a sequence of words describing visual characteristics associated with the object, the sequence of words satisfying a search condition; generating, in response to the sequence of words satisfying the search condition, a search string query, one or more refinements, and one or more key words based at least in part on the product category and the sequence of words; determining a set of search results corresponding to the search string query; and displaying the set of search results with the one or more refinements and the one or more key words for the product category on the computing device, the one or more refinements and the one or more key words configured to be selectable by a user of the computing device, the search string query being configured to be 
Chan, col 6, lines 1-20, According to a preferred embodiment of the present invention, the dialectally standardized output for the identified keyword is input 126 into the translator. The translator translates the standardized keyword into an equivalent in a target language and gives an output in the target language 130, such target language having been pre-selected by the user prior to the translation stage. In one embodiment, a pre-determined target language can be selected as a default target language. The output so obtained in the target language is then fed into a search engine of the target language 132. This input sets the search engine into motion and the search engine begins searching for sites related to that particular keyword and provides an output of search results 134. The search results obtained following the search are displayed as search results on the screen 115 of the user. The search results obtained may be of many different kinds such as titles/catalogs along with their URL links or actual web sites or web pages with contents or even subpages with title along with their URL links. The search results obtained may be any or all of these.

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bhagat, Chan, Hsiao and Pub ‘455 and further in view of Rostrow (US 10/032,463) 
	Regarding claim 3, the combination of Bhagat, Chan, Hsiao and Pub ‘455 discloses the elements of the claimed invention as noted but does not disclose wherein the neural machine translation system includes an encoder-decoder architecture in which an input sentence is first encoded into a fixed-length representation and from which a decoder generates target words.  However, Rostrow discloses:

The present disclosure is directed to a spoken language processing system that generates encoded representations of historical user interactions with the system, and then uses the encoded representations to improve the accuracy of the system. For example, the system may implement a language model using an artificial neural network ("NN") encoder/decoder configuration. The encoder component can generate encoded representations of historical interactions by individual users, and the jointly-trained decoder component can use the encoded representations to improve the accuracy of language model output for utterances made by the individual users.
[Rostrow, col 3, lines 40-60:
In processing the transcriptions of prior utterances into a form that is usable by the language model (or some other component of the spoken language processing system) to determine future utterance content, the encoder may take the transcriptions as input and generate a fixed-length encoded representation of the utterances (e.g., a 200-dimension interaction history vector). The internal state of the encoder may be modified during processing of each transcription, and the encoder may persistently maintain the internal state over the course of processing multiple transcriptions. Thus, the interaction history vector generated by processing transcription W.sub.2 after processing transcription W.sub.1 may be different than the interaction history vector generated by processing transcription W.sub.2 without first processing transcription W.sub.1. This is because processing transcription W.sub.1 changes the persistent internal state of the encoder, thereby changing the way the encoder processes subsequent input. By persistently maintaining internal state information, the encoder can build and continually update an encoded representation of the user's interaction history over the course of many interactions by simply processing each interaction in sequence.

 	Regarding claim 9, the combination of Bhagat, Chan, Hsiao, Pub ‘455 and Rostrow  discloses further comprising encoding an input sentence into a fixed-length representation and generating target words.
[Rostrow, col 2, lines 20-35:
The present disclosure is directed to a spoken language processing system that generates encoded representations of historical user interactions with the system, and then uses the encoded representations to improve the accuracy of the system. For example, the system may implement a language model using an artificial neural network ("NN") encoder/decoder configuration. The encoder component can generate encoded representations of historical interactions by individual users, and the jointly-trained decoder component can use the encoded representations to improve the accuracy of language model output for utterances made by the individual users.
[Rostrow, col 3, lines 40-60:
In processing the transcriptions of prior utterances into a form that is usable by the language model (or some other component of the spoken language processing system) to determine future utterance content, the encoder may take the transcriptions as input and generate a fixed-length encoded representation of the utterances (e.g., a 200-dimension interaction history vector). The internal state of the encoder may be modified during processing of each transcription, and the encoder may persistently maintain the internal state over the course of processing multiple transcriptions. Thus, the interaction history vector generated by processing transcription W.sub.2 
	Regarding claim 15, the combination of Bhagat, Chan, Hsiao, Pub ‘455 and Rostrow  discloses further comprising encoding an input sentence into a fixed-length representation and generating target words.
[Rostrow, col 2, lines 20-35:
The present disclosure is directed to a spoken language processing system that generates encoded representations of historical user interactions with the system, and then uses the encoded representations to improve the accuracy of the system. For example, the system may implement a language model using an artificial neural network ("NN") encoder/decoder configuration. The encoder component can generate encoded representations of historical interactions by individual users, and the jointly-trained decoder component can use the encoded representations to improve the accuracy of language model output for utterances made by the individual users.
[Rostrow, col 3, lines 40-60:
In processing the transcriptions of prior utterances into a form that is usable by the language model (or some other component of the spoken language processing system) to determine future utterance content, the encoder may take the transcriptions as input and generate a fixed-length encoded representation of the utterances (e.g., a 200-dimension interaction history vector). The .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 9-13 and 15-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
4/5/2021